Citation Nr: 1549621	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a recurrent bilateral foot disorder, to include plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel





INTRODUCTION

The Veteran had active service in the U.S. Coast Guard from August 1997 to August 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Pittsburgh, Pennsylvania, Regional Office (RO) which denied, in pertinent part, service connection for bilateral flat feet/arch problems.  In March 2014, the Board, in pertinent part, remanded the issue of service connection for a bilateral foot disability to the RO for additional action.  In November 2014, the Board, in pertinent part, remanded the issue of service connection for a bilateral foot disorder to the RO for additional action.  


FINDING OF FACT

Bilateral plantar fasciitis originated during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for a bilateral foot disability as the claimed disorder was initially manifest during active service.  He reports that his feet were in constant pain due to his wearing combat boots on steel ship decks while serving in the U.S. Coast Guard.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show that he was treated for foot complaints.  A September 1997 service treatment record states that the Veteran was treated for plantar fasciitis; his "arches and heels feel good;" and that the plantar fasciitis was resolved.  

An August 2009 VA podiatric treatment record states that the Veteran reported "episodic and now progressively worsening pain [in his feet] of several [years] duration."  The Veteran was diagnosed with "Heel Spur Syndrome with chronic plantar fasciitis" in his right foot and "[p]ronatory [foot] type."   

In a February 2011 Appeal to the Board (VA Form 9), the Veteran stated that he had been diagnosed with plantar fasciitis and had been given shoe inserts to wear while in service.

A December 2012 VA treatment record states that the Veteran complained of pain in his left foot on the "outside border" and along the "medial arch area."  He was diagnosed with peroneal tendonitis in his left foot and with bilateral "plantar fasciitis with pain."  An April 2013 VA treatment record states that the Veteran was sent a pair of custom arch supports.

The Veteran was afforded a VA examination in July 2014 and the examiner diagnosed with the Veteran with metatarsalgia and bilateral plantar fasciitis.  The examiner did not address the Veteran's contentions that he was given shoe inserts while in service or the August 2009 VA podiatric examination's findings of continuity of symptomatology.  Given these omissions, the examination report is of limited probative value.

The Veteran was afforded a second VA examination in December 2014 where he was diagnosed with bilateral plantar fasciitis.  The examiner opined that it was less likely than not that the Veteran's current plantar fasciitis is related to military service, as "[t]here is no evidence in the [service treatment records] to indicate continuity of any bilateral feet problems while in service.  Hence [the] [V]eteran's currently diagnosed bilateral feet conditions are not related to the one episode of plantar fascitis in 1997 that was transient and resolved without any residuals."  The examiner's opinion was based solely on the lack of service treatment records showing continuity of symptomatology.  Absence of in-service evidence of a disability, however, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 38 C.F.R. § 3.303(d).

The Veteran has presented a credible history of foot pain since active service.  Indeed, the August 2009 podiatric examination found the Veteran to have "chronic plantar fasciitis."

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's bilateral plantar fasciitis, service connection is warranted and the claim must be granted.




ORDER

Service connection for bilateral plantar fasciitis is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


